DETAILED ACTION
Acknowledgements
This action is in response to Applicant’s filing on Sept. 18, 2022, supplemented by the response filed Oct. 4, 2022, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–4:00 PM CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept. 18, 2022, supplemented by the response filed Oct. 4, 2022, has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Sept. 18, 2022, was filed before the mailing of a first office action after the filing of a request for continued examination under §1.114 and therefore, is in compliance with the provisions of 37 CFR 1.97(b)(4). Accordingly, the IDS has been considered.

Claim Status
The status of claims is as follows: 
The Claims filed Sept. 18, 2022, are not entered.
The replacement claims filed Oct. 4, 2022, are entered and examined. 
Claims 1–20 remain pending with Claims 1, 8, and 15 in independent form. 
Claims 1, 2, 4, 5, 8, 9, 11, 12, and 15–20 are amended.
No Claims are cancelled or added.

Response to Amendment
 	Applicant's Amendment has been reviewed against Applicant’s Specification filed Dec. 13, 2019, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Applicant's Amendment to the specification to address objections to the drawings has been reviewed and has overcome each and every objection to the drawings previously set forth in the Final Office Action mailed Mar. 13, 2022 [“Final Office Action”]. The objection to the drawings is withdrawn and the amendments to the specification filed Sept. 18, 2022, are entered.
35 U.S.C. § 101 Arguments
Applicant argues amended claims are eligible under § 101 because the claims “provide significant cost and time savings to entities in processing disputed payments.” Applicant’s Reply, filed Sept. 18, 2022, at *16. Specifically, the graphical user interface “provides multiple different dispute information [for multiple transaction processors] on a single pane, along with selectable action options … [so] merchants can process more disputed payments faster.” Id. at *17.  Further, “A dispute resolution response portion [ ] can overlay part of the dispute information and [ ] can include a chart showing results and status of disputed payments as well as an amount recovered of a pre-set time by the merchant … [which] allows a merchant to quickly obtain a summary of the past and present disputed transactions and identify areas for improving the accuracy in responding to such disputes.” Id.
Applicant’s arguments have fully considered but are not persuasive for the reasons here and in the § 101 rejection below. Like the graphical user interface Federal Circuit found abstract in Trading Technologies International, Inc. v. IBG LLC, the claims here, “do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem. Instead, they recite a purportedly new arrangement of generic information that assists [merchants] in processing information more quickly.” 921 F.3d 1084, 1093 (Fed. Cir. 2019). “[T]the collection, organization, and display of two sets of information on a generic display device is abstract absent a “specific improvement to the way computers [or other technologies] operate.” Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1345 (Fed. Cir. 2018) (alternation in original) (quoting Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016)). Here, no such specific improvement to the way computers operate is claimed because the display is generic. Spec., ¶ [0018] (general purpose computer). “[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” MPEP § 2106.05(f)(2). "Similarly, claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept." MPEP § 2106.05(f)(2). 
35 U.S.C. §§ 102, 103 Arguments
Applicant’s arguments with respect to Claims 1–20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 5, 12, and 19 are objected to because of the following informalities. Appropriate correction is required.
Claims 5, 12, 19: It is believed that “from a portion of a user interface” in Claims 5, 12, and 19, is “from a portion of the user interface.”

Claim Interpretation
Examiner notes that the Independent Claims were amended to recite “modifying, by the computing device, the graphical user interface to include a dispute response results portion displayed thereon and overlaying a portion of information for the first dispute information and the second dispute information, the dispute response results portion including a chart with results of the plurality of payment disputes associated with the merchant that were won, lost, pending, and did not fight, the dispute response results portion also displaying an amount recovered over a pre-set time period by the merchant for the plurality of payment disputes.” E.g., Claim 1. The italicized limitation is non-functional descriptive material. MPEP § 2111.05. The displayed information claims the content of information understandable only to a human user and the displayed information is not functionally or structurally related to the computer or computer interface. This is because the display of one type of information versus another does not create a new and nonobvious functional or structural relationship between the computer and what is displayed. (i.e., the computer is agnostic to what is displayed). Accordingly, “USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).” MPEP § 2111.05. However, under the doctrine of compact prosecution, should a reviewing court disagree, a rejection for said limitation is provided below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 

Analysis
Step 1: Claims 1–20 are directed to a statutory category. Claims 1–7 recite “a method” and are therefore, directed to the statutory category of “a process.” Claims 8–14 recite “a computer” and are therefore, directed to the statutory category of “a machine.” Claims 15–20 recite “a computer program product” and are therefore, directed to the statutory category of “an article of manufacture.”
Representative Claim
Claim 8 is representative [“Rep. Claim 8”] and recites, in part, emphasis added by Examiner to identify limitations with normal font indicating the abstract idea exception, bold limitations indicating additional elements, and letters and underline for clarity in describing the limitations:
8. A computer 

[A] configured to access a storage device, the computer comprising: 

	[B] a processor; and 

[C] a non-transitory, computer-readable storage medium storing computer-readable instructions that when executed by the processor cause the computer to perform: 

	[D] determining, from one or more payment processing parties, a plurality of payment disputes associated with a merchant; 

	[E] the plurality of payment disputes including a first payment dispute and a second payment dispute; 

	[F] collecting, from the one or more payment processing parties, first dispute information associated with the first payment dispute and second dispute information associated with the second payment dispute; 

	[G] displaying the first dispute information and the second dispute information together on a graphical user interface that includes selectable action options for each of the first dispute information and the second dispute information, 

		[H] the selectable action options being displayed on a single pane of the graphical user interface with the first dispute information and the second dispute information; 

	[I] in response to displaying the first dispute information and second dispute information, receiving, from the merchant, an action to resolve the first payment dispute; 

	[J] automatically generating a form response to the first payment dispute in response to receiving the action to resolve the first payment dispute; and

	[K] transmitting, to the one or more payment processing parties associated with the first payment dispute, the form response to the first payment dispute in response to automatically generating the form response to the first payment dispute.

	[L] modifying the graphical user interface to include a dispute response results portion displayed thereon and overlaying a portion of information for the first dispute information and the second dispute information, 

		[M] the dispute response results portion including a chart with results of the plurality of payment disputes associated with the merchant that were won, lost, pending, and did not fight, 

		[N] the dispute response results portion also displaying an amount recovered over a pre-set time period by the merchant for the plurality of payment disputes

Claims are directed to an abstract idea exception.
Step 2A, Prong One: Rep. Claim 1 recites “automatically generating a form response to the first payment dispute in response to receiving the action to resolve the first payment dispute” in Limitation J; “transmitting … the form response to the first payment dispute in response to automatically generating the form response to the first payment dispute” in Limitation K; and “modifying the graphical user interface to include a dispute response results portion displayed thereon and overlaying a portion of information for the first dispute information and the second dispute information,” the dispute resolution results portion” displaying particular information about payment disputes in Limitations L–N, which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B). Limitations D–I recite the required steps to perform the abstract idea exception and thus, recite the same abstract idea exception of sales activities. Id. 
Alternatively, Limitations D–N also recite the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). These limitations, as drafted, recite a mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper, but for the recitation of the generic computer components indicated in bold. For example, but for the generic computer components claim language, the claim encompasses a person processing chargebacks without a computer in essentially the same way, Limitations D, E, F, G, H, I, J & K. Regarding Limitation G, “displaying” does not require a computer and “selectable action options” under BRI can be options selected using a standardized form with pen and paper as the claim language merely requires the display of “selectable display options.” A “single pane” under BRI is represented by a single piece of paper. Regarding the user interface Limitations L, M, and N, “a dispute response results portion” displays information and overlays a portion of the dispute information, which could also be performed by hand using an existing chart or table, a transparent overlay, a wet-erase marker, or a blank sheet of opaque paper under BRI. See, Int'l Bus. Machines Corp. v. Zillow Group, Inc., 50 F.4th 1371 (Fed. Cir. 2022) (precedential) (“reason[ing] that claim 8's method could be performed by hand, using a printed map and related list of items on the map, a transparent overlay, a wet-erase marker, a blank sheet of opaque paper, and a knife or scissors … one could put the transparent overlay on the map, draw on it with the marker, and then block off the ‘unselected area’ of the map and corresponding list items with the opaque paper. … alterations to hardcopy materials were made or auditioned in this manner long before the invention of the computer, and thus concluded that the '789 patent merely contemplates automation using a computer.”) (cleaned up). In further support that the limitations may be performed in the human mind or with pen and paper, the claimed data is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III).
Accordingly, the pending claims recite the combination of these two abstract idea exceptions.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements are mere instructions to apply the abstract idea exception. MPEP § 2106.05(f). The additional elements are limited to the computer components and indicated in bold. The additional elements are: a storage device and computer comprising a processor and non-transitory, computer-readable storage medium storing computer-readable instructions, a graphical user interface that includes selectable action options and a dispute response results portion.
Regarding the storage device and computer comprising a processor and non-transitory, computer-readable storage medium storing computer-readable instructions [collectively, “Generic Computer Hardware”], Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely Generic Computer Hardware, E.g., Spec. ¶ [0015] (exemplary generic storage device, computer readable media), ¶ [0018] (“general purpose computer” and “processor”). Limitation C describes the processor executing instructions stored in a medium to perform the steps of the claimed invention. This takes a generic piece of hardware and describe the functions of receiving, storing, and sending data (instructions) between the processor and medium, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Limitations D–N describe the Generic Computer Hardware performing the steps of the claimed invention, which represents the abstract idea itself.  Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3). A practical application cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Regarding the graphical user interface that includes selectable action options and a dispute response results portion, Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely a generic graphical user interface. Spec., ¶ [0018], (“general purpose computer”), ¶ [0028] (generic web platform 210), ¶ [0033] (exemplary “single-pane graphical user interface”). Applicant’s Specification further explains the graphical user interface, selectable action options, and dispute resolution results portion are “computer program code for carrying out operations for aspects of the present disclosure” and “written in any combination of one or more programming languages, including an object oriented programming language.” Spec., ¶ [0017]. “The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server.” Id. Thus, the Specification describes the mere functionality of the user interface, at a high level of generality. The Specification further describes that a PHOSITA using virtually any computer programming language, for use on a general purpose computer having generic hardware. The Specification describes the problem, as affirmed by Applicant during prosecution, as improving the speed and efficiency of the dispute resolution process (i.e., an improvement in the process itself—not in the functioning of a computer). Spec., ¶¶ [0020], [0021]; Applicant’s Reply filed Sept. 18, 2022, at *16–7. “[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” MPEP § 2106.05(f)(2). "Similarly, claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept." MPEP § 2106.05(f)(2).
The claims recite the graphical user interface including selectable action options and a dispute response results portion, (Limitations G, H, L, M, N) which merely invokes computers or other machinery in its ordinary capacity to display data. MPEP § 2106.05(f)(2). The claims further recite the graphical user interface “overlaying a portion of information” for the first and second dispute information. Applicant’s Specification does not recite or otherwise describe “overlaying” but the Specification, Fig. 6, discloses element 602 covering (obscuring) a portion of the underlying data, such as would be envisioned by multiple windows of a browser. This could be accomplished by hand although more slowly. “[A] claim whose entire scope can be performed mentally, cannot be said to improve computer technology.” MPEP § 2106.05(a).  
The selectable action options are interpreted as “display elements that when selected performs an action.” Spec., ¶ [0036] (“payment disputes displayed on the "New" tab may allow the merchant to select the following actions: "Create Dispute Response" or "Do Not Fight Dispute." Depending on the selection made by the merchant, DisputeFlow may take a plurality of different actions to effectuate that action.”). The claims recite the selectable action options are included in a single pane of a graphical user interface with each of the first and second dispute information (i.e., on the same display screen) (Limitations G and H). The display of the selectable action options merely invokes computers or other machinery in its ordinary capacity to receive, store, display, or transmit data. MPEP § 2106.05(f)(2). While not claimed, selecting or receiving a selection from the “selectable action option” would not alter the analysis. Id.
The dispute response results portion is interpreted as “display screen 602.” Spec., ¶ [0056], Fig. 6. The claims recite the dispute response results portion displays information of a particular type (Limitations L, M, & N), which merely invokes computers or other machinery in its ordinary capacity to receive, store, display, or transmit data. MPEP § 2106.05(f)(2).
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 8 is directed to an abstract idea. Rep. Claim 8 is not substantially different than Independent Claims 1 and 15 and includes all the limitations of Rep. Claim 8. Independent Claims 1 and 15 recite no additional limitations. Therefore, Independent Claims 1 and 15 are also directed to the same abstract idea.
The claims do not provide an inventive concept.
Step 2B:  Rep. Claim 8 fails Step 2B because the additional elements are not sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.


Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.

The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0057] (functions performed in any order); ¶ [0015] (computer hardware exemplary); ¶ [0018] (“general purpose computer”).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, Rep. Claim 8 does not provide an inventive concept. Rep. Claim 8 is not substantially different than Independent Claims 1 and 15 and includes all the limitations of Rep. Claim 8. Independent Claims 1 and 15 recite no additional limitations. Therefore, Independent Claims 1 and 15 also do not recite an inventive concept.
Dependent Claims Not Significantly More
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application or recite an inventive concept because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception of the Independent Claims. The abstract idea cannot provide the inventive concept or practical application. MPEP § 2106.05.
Dependent Claims 2, 9, and 16 all recite a “wherein” clause that further limits the abstract idea of the Independent Claims but contains the additional elements of: a telephone communication interface and a network interface. Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely a generic interface. E.g., Spec., ¶ [0028] (“interfaces 208 (e.g., communication interfaces, telephone interface, fax interface, network interface)”); ¶ [0018] (“general purpose computer”). The claims recite the telephone interface and network interface “collecting … dispute resolution information,” which merely invokes a generic computer in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2).
Dependent Claim 3 recites “in response to collecting … dispute resolution information, updating status information,” which forms part of the same abstract idea exception as recited in Independent Claim 1. Claim 3 recites the additional limitation of: a memory. Applicant’s Specification does not otherwise describe it or describes it using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely a generic memory. E.g., Spec., ¶ [0028] (generic memory 204), ¶ [0018] (“general purpose computer”). The claims recite the functions of the memory “updating [storing/displaying] status information,” which merely invokes a generic computer in its ordinary capacity to receive, store, display, or transmit data. MPEP 2106.05(f)(2).
Dependent Claims 4, 5, 6, 7, 10, 11, 12, 13, 14 all recite “wherein” clauses that further limit the abstract idea of the Independent Claims. The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Dependent Claim 17 recites “in response to collecting … dispute resolution information … send[ing] a notification,” which merely invokes a computer in its ordinary capacity to receive, store, display, or transmit data. MPEP 2106.05(f)(2).
Dependent Claim 18 recites determining first and second characteristics of the first payment dispute”; combining the first and second characteristics; and displaying them, which forms part of the same abstract idea exception as recited in Independent Claim 15 and contains no additional elements. Alternatively, this limitation, as drafted, recited a mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper, but for the recitation of the generic computer components of the independent claim. For example, but for the generic computer components claim language, the claim encompasses a person determining a first and second characteristic of the first payment dispute by thinking, combining the characteristics, and displaying the results on paper. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III). Claim 18 describes the computer program product (generic hardware computer as explained supra) performing the steps of the claimed invention, which represents part of the abstract idea exception itself. Performing the steps of the abstract idea exception itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3). 
Dependent Claim 19 recites receiving an action to contest the first payment dispute and information associated therewith, automatically generate a customizable response package, and receive modifications to the customizable response package, which forms part of the same abstract idea exception as recited in Independent Claim 15. Examiner interprets “customizable response package” as displaying data of a particular type and part of a graphical user interface. Spec., ¶ [0051]. The graphical user interface was analyzed supra and found generic. The claims recite the functions of receiving, receiving, generating (displaying), and receiving information, which merely invokes a computer in its ordinary capacity to receive, store, display, or transmit data. MPEP 2106.05(f)(2).
Dependent Claim 20 recites ”automatically generate a customizable response package based upon predefined and stored preferences of the merchant” which forms part of the same abstract idea exception as recited in Independent Claim 15. Examiner interprets “customizable response package” as displaying data of a particular type and part of a graphical user interface. Spec., ¶ [0051]. The graphical user interface was analyzed supra and found generic. The claims recite the functions of receiving stored data and displaying information in no particular way, which merely invokes a computer in its ordinary capacity to receive, store, display, or transmit data. MPEP 2106.05(f)(2).
Conclusion
Claims 1–20 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 8 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 5–10, 12–17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Richey et al. (U.S. Pat. No. 2003/0233292) [“Richey”] in view of Larko et al. (U.S. Pat. Pub. No. 2017/0330196) [“Larko”]

Regarding Claim 1, Richey discloses
A method, comprising: 
(See at least Title, “Method and System for Facilitating Electronic Dispute Resolution”)

determining, by a computing device [ROL server] and from one or more payment processing parties [issuers], a plurality of payment disputes associated with a merchant; the plurality of payment disputes including at least a first payment dispute and a second payment dispute;
(See at least ¶ [0021] where “users include issues and acquirers” (all plural). “[O]nly issuers and acquirers are permitted to submit information directly to the online dispute resolution system 10: cardholders and merchants are merely allowed to pass information to their respective issuers and acquirers.” ¶ [0046].  “The online dispute resolution system 10 tracks all disputes and generates a merchant fraud score on request for an acquirer's merchant.” ¶ [0139]. “Issuers are also able to link to each other's case folders when they are involved in a cross-issuer fraud dispute and search for multiple disputes from one cardholder across several issuers.” ¶ [0142]. Fig. 1 & Fig 2 (“ROL server”). The foregoing record citations reasonably teach or suggest determining more than one issuer and a plurality of payment disputes with a merchant.)

collecting, by the computing device and from the one or more payment processing parties, first dispute information associated with the first payment dispute and second dispute information associated with the second payment dispute; 
(See at least Fig. 2 and associated text ¶ [0029], where “At 36, the issuer submits the RFI to the online dispute resolution system 10. The online dispute resolution system 10 then interacts with the back-end system 12 to retrieve the relevant transaction(s). For example, the VTRS system 18 is accessed to return information on the relevant transaction(s).” ¶ [0034]. While the cited paragraph discloses merely one issuer and multiple transactions,  multiple issuers with transactions for each are also disclosed. See, e.g., ¶ [0142], where  “the online dispute resolution system 10 maintains sets of security and privacy rules that allow issuers to collaborate on fraud detection and related investigation activities when a cardholder has Visa and non-Visa cards from multiple issuers … Issuers are also able to link to each other's case folders when they are involved in a cross-issuer fraud dispute and search for multiple disputes from one cardholder across several issuers.” Alternatively, mere duplication of parts has no patentable significance unless a new and unexpected result is produced, as here. MPEP § 2144.04(VI)(B).

displaying, by the computing device, the first dispute information and the second dispute information together on a graphical user interface 
(See at least Fig. 5, showing multiple dispute transactions in an interface. Figs. 4 & 6. “Issuers are also able to link to each other's case folders when they are involved in a cross-issuer fraud dispute and search for multiple disputes from one cardholder across several issuers.” ¶ 0142].)

that includes selectable action options for each of the first dispute information and the second dispute information, 
Examiner interprets selectable action options as “display elements that when selected performs an action,” in view of Applicant’s Specification. Spec., ¶ [0036] (“payment disputes displayed on the "New" tab may allow the merchant to select the following actions: "Create Dispute Response" or "Do Not Fight Dispute." Depending on the selection made by the merchant, DisputeFlow may take a plurality of different actions to effectuate that action.”).
See at least ¶ [0037], “The issuer may perform a number of different actions. For example, the issuer may search for additional, related credit transactions. The issuer may further view transaction details relating to the original transaction as well as the additional, related transactions and query any exception file related thereto. The transactions may be viewed in the form of substitute drafts, digital receipts and case history summaries. Upon reviewing the transactions, the issuer may then initiate one or more of the following actions including ( a) request for copy, (b) attempt to resolve, (c) chargeback, (d) pre-compliance and (e) good faith collection. Optionally, RFI responses are deleted at a systemwide level if no action is taken after a set number of days.” Fig. 5 discloses a GUI with the following “selectable action options”: “RFI search”; “Custom Query”; “Dispute”; “View Details”; “Print”: “View SubDraft”; “View Digital Receipt”; “Search for Credits”; “Query Exception File,” etc.  Fig. 6 discloses a GUI with the following “selectable action options”: “Discrepancy Report”; “Data Integrity Report”; “SubDraft”; “Print”; “Close”; ect.)

the selectable action options being displayed on a single pane of the graphical user interface with the first dispute information and the second dispute information; 
(See at least Figs. 5 & 6, where the aforementioned selectable action options are displayed in a single interface or pane.)

in response to displaying the first dispute information and second dispute information, receiving, from the merchant, an action from among the selectable action options associated with the first payment dispute [Fig. 5] to resolve the first payment dispute; 
(See at least Fig. 3a, element 60, identifying the “RFI Fulfilled” process described in Fig. 2. Fig. 2, element 52, discloses the user (issuer) “views RFI response.” In response to that “viewing” by the issuer (as indicated by subsequent steps in the method of Richey, Figs. 3a & 3b), the user (issuer) submits the chargeback to the acquirer (merchant) in Fig. 3a, step 64. In Fig. 3a, steps 66 & 68, and associated text ¶ [0113], the acquirer “perform[s] an action” to resolve the dispute, “upon reviewing (displaying) information in the case folder.” Next, the acquirer (merchant) transmits a “representment questionnaire” to the issuer for evaluation. Fig. 3a, step 70, and associated text ¶ [0115]. The “representment questionnaire” indicates the resolution of the dispute, i.e., to continue it. Fig. 3a, step 68.) “[D]ifferent users, such as, a cardholder, a merchant, an issuer and an acquirer, are allowed to use the system to resolve a disputed transaction. … the system can also be used by an acquirer to initiate a dispute, on behalf of one of its merchant.” ¶ [0010]. Fig. 5 as explained supra discloses a selectable action option of “dispute”. The first payment dispute could be disputed without the second dispute being disputed by using the transaction selection checkbox of Fig 5. “To initiate a chargeback transaction, the user is prompted by the online dispute resolution system 10 to select one of the seven dispute groups noted above.” ¶ [0065]. The seven dispute groups are: “(1) non-receipt of information, (2) authorization error, (3) processing error, (4) non-receipt of goods or services, (5) canceled/returned, (6) quality, and (7) fraud.” ¶ [0062].)
automatically generating, by the computing device, a form response to the first payment dispute in response to receiving the action to resolve the first payment dispute; 
(As explained above, when an issuer submits a chargeback, Fig. 3a, step 54, the acquirer (merchant) automatically “creates [a] representment agreement,” Fig. 3a, step 70.)

transmitting, by the computing device and to the one or more payment processing parties associated with the first payment dispute, the form response to the first payment dispute in response to automatically generating the form response to the first payment dispute; and 
(As explained above, see at least Figs. 3a & 3b, where after the “representment questionnaire” is created, Fig. 3a, step 70, the representment questionnaire is transmitted to the issuer. Fig. 3a, letter “C” and Fig. 3b and associated text ¶ [0115].)

modifying, by the computing device, the graphical user interface to include a dispute response results [settlement/resolution] portion displayed thereon and overlaying a portion of information for the first dispute information and the second dispute information,
(Examiner interprets the “dispute response results portion” as a display screen within the claimed graphical user interface that covers (obscures) a portion of the underlying display screen. Spec. Fig. 6. See at least ¶ [0144], “The online dispute resolution system 10 is designed to provide a wide range of standardized reports that are highly customizable by users. … Reports may be viewed on the screen, printed and exported.” ¶ [0146] (“incoming and outgoing reconciliation summary and detail reports which provide transaction counts and amounts for a specified settlement; … accepted transaction report that provides counts and amounts for accepted exception items and their respective resolution); ¶ [0147] (Another category of reports that are also available to users of the online dispute resolution system 10 includes, for example, case filing and ruling reports that provide users statistical information for all their cases that are pending a ruling or are closed; arbitration, compliance and direct compliance dispute resolution summary and detail reports for closed arbitration and compliance cases reporting information, such as, percentage of withdrawals, wins, losses). Regarding the overlaying limitation, Fig. 6 discloses this feature. A “view transaction” window is overplayed and partially obscuring the underlying window. All reports can be “viewed on the screen.” ¶ [0144].)

the dispute response results portion including a [displayed report] with results of the plurality of payment disputes associated with the merchant that were won, lost, pending, and did not fight [accepted transaction report], 
(See at least ¶ [0147], “Another category of reports that are also available to users of the online dispute resolution system 10 includes, for example, case filing and ruling reports that provide users statistical information for all their cases that are pending a ruling or are closed; arbitration, compliance and direct compliance dispute resolution summary and detail reports for closed arbitration and compliance cases reporting information, such as, percentage of withdrawals, wins, losses.” 
Examiner interprets “did not fight” as an acceptance of the payment dispute or a chargeback in view of Applicant’s Specification. Spec., ¶ [0037] ("Do Not Fight Dispute" action which may cause DisputeFlow to automatically create an acceptance letter for the payment processing party associated with the selected payment dispute.“)
See at last Fig. 3a, element 68 “continue dispute”, “No” branch, element 74 “user accepts chargeback”. ¶ [0043] (accept or decline an Accept to Resolve (ATR)). “At 68, in the event that the acquirer decides to take action with respect to the dispute, the acquirer upon reviewing the information in the case folder may via the online dispute resolution system 10 accept the chargeback at 74.” ¶ [0114]. ¶ [0116] (“At 82, if the issuer decides not to continue with the dispute, the issuer may simply accept the representment made by the acquirer. By accepting the representment, the issuer is effectively agreed not to proceed with the dispute.”) ¶ [0120] (“accept pre-arbitration filed by issuer”). “An “accepted transaction report that provides counts and amounts for accepted exception items and their respective resolution (e.g. 'post to cardholder', 'charge against merchant account', 'resolve with issuer')” ¶ [0146]. “Reports may be viewed on the screen, printed and exported.” ¶ [0144].

the dispute response results portion also displaying an amount [0146] recovered over a pre-set time period [filtered by date range] by the merchant for the plurality of payment disputes. 
(See at least ¶ [0146], “reconciliation reports include incoming and outgoing reconciliation summary and detail reports which provide transaction counts and amounts for a specified settlement.” “Reports are available at both detail and summary levels and may be tailored by level of reporting (e.g. BIN level or a group of Bins), filtered, sorted, date range and content to meet individual user needs and preferences. Reports may be viewed on the screen, printed, and exported..” ¶ [0144].

	Richey discloses a “dispute response results portion” but does not disclose “dispute response results portion including a chart.” Therefore, Richey does not disclose but Yuan discloses:

[graphical user interface] including a chart
(See at least Fig. 6a and associated text ¶ [0049], “These results indicate suitable visual styles for displaying the target data source, such as bar charts, line graphs, and pie charts for numerical data. The user can select 602 either one or more of the display styles presented.”)
Primary reference Richey discloses a system for facilitating payment transaction disputes. Richey, Abstract. The sole difference between primary reference Richey and the claimed subject matter is that Richey does not disclose a graphical user interface displaying a chart. Richey discloses the graphical user interface displaying customizable reports. Richey, ¶¶ [0144]–[0147].
Secondary reference Yuan discloses “a method of extracting data and recommending and generating visual displays of data by executing a visualization tool that operates as part of a comprehensive Web-based computing platform,” such as visual displays that include charts. Yuan, ¶¶ [0012], [0049]. Secondary reference Yuan demonstrates that visualizing charts of data was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the chart of secondary reference Yuan for the report of primary reference Richie. Thus, this simple substitution of one known element for another producing a predictable result renders the clam obvious.

Regarding Claim 2, Richey and Yuan disclose
The method of claim 1, the one or more payment processing parties include a first payment processing party and a second payment processing party, collecting, from the first payment processing party, dispute resolution information related to the first payment dispute, and displaying the dispute resolution information related to the first payment dispute as explained above.
Richey further discloses
wherein the one or more payment processing parties include a first payment processing party and a second payment processing party, the method further comprising: collecting, from the first payment processing party, dispute resolution information related to the first payment dispute by using a communication interface that is a telephone interface; 
(See at least ¶ [0025], “a cardholder 26 may contact his/her issuer to report a dispute via telephone.”)


displaying the dispute resolution information related to the first payment dispute;
(See rejection of similar limitation in Claim 1. Figs. 4, 5, & 6; ¶ 0142].)

analyzing the dispute resolution information related to the first payment dispute; and 
(See at least ¶ [0113], where “the online dispute resolution system 10 determines if the opposing party should receive the information electronically or by mail.” ¶ [0093] (“monitors the relevant timeframes to ensure that each party receives the correct period of time to respond during the processing of a case. once the appropriate time has expired, or a response is received, the online dispute resolution system 10 allows a case folder to be filed for arbitration or compliance.”)

collecting, from the second payment processing party, dispute resolution information related to the second payment dispute by using a different communication interface that is a network interface.
(See at least ¶ [0025], cardholder 26 may contact his/her issuer to report a dispute via telephone, written correspondence, or electronic communications, such as, email.”)

Regarding Claim 3, Richey and Yuan disclose
The method of claim 2 as explained above. 
Richey further discloses
in response to collecting, from the first payment processing party, dispute resolution information related to the first payment dispute, updating status information regarding the first payment dispute in a memory.  
(See at least ¶ [0033], where “At 44, the RFI from the request queue is processed by the VTRS system 18 and the relevant transaction(s) is then retrieved from the appropriate databases.” ¶ [0033]. “[T]he online dispute resolution system 10 may automatically include all the returned transaction(s) in the case folder.” Adding the requested transactions to the “case folder” is updating the status. “As the online dispute resolution system 10 monitors the corresponding dispute life cycles of pending cases, case life cycle reports are generated to alert parties to the status of cases that are waiting for the next action to be taken.” ¶ [0148]. Fig. 5 (“Case Status” indicator).)

Regarding Claim 5, Richey and Yuan disclose
The method of claim 1, receiving, from the merchant, an action to resolve the first payment dispute, and automatically generating a form response to the first payment dispute as explained above.
Richey further discloses
further comprising: wherein receiving, from the merchant, an action to resolve the first payment dispute further comprises: 
(This limitation is not substantially different that that presented in Claim 1 and rejected similarly. See at least Fig 5.)

receiving, from the merchant, an action to contest the first payment dispute; and receiving, from the merchant, information regarding a transaction including a type of product involved in the transaction by receiving a selection from a portion of a user interface that lists different types of products or services [reason codes];
(See at least Fig. 3a, step 68 (“continue dispute”) and associated text ¶ [0115], where  the online dispute resolution system 10 presents the representment questionnaire to the issuer for evaluation.” The first payment dispute could be disputed (without the second dispute being disputed) by using the transaction selection checkbox of Fig 5 next to the appropriate transaction. “[T]he user may attach one or more supporting documents with the questionnaire … for example, transaction receipt (sales draft), credit receipt, refund acknowledgment, cardholder letter, merchant letter, 3rd party opinion, merchant's goods/service description. … The user is prompted to specify a document type with a text description for each attached document.” ¶ [0056]. “[A] list of available documents may have already been included in the online dispute resolution system 10. A user may then simply select from the list of available documents and attach the desired documents to the questionnaire.” ¶ [0057]. The dispute reason for the "non-receipt of goods or services" dispute group can be one of the following: "nonreceipt of services", "non-receipt of merchandise" and "nonreceipt of ATM cash". ¶ [0073]. “[T]he user is also prompted to select a dispute reason from a list of reason codes shown for the selected dispute group [on the user interface].” ¶ [0065].)

wherein automatically generating a form response to the first payment dispute further comprises: automatically generating a customizable response package; and receiving, from the merchant, modifications to the customizable response package.  
(See at least ¶ [0127], where “Additions to the original questionnaire are time stamped and added to the case folder to create a case history.” “If a document is to be attached to the questionnaire, the online dispute resolution system 10 allows the user to provide a text description for each document.” ¶ [0128]. The representment questionnaire is provided by the merchant to the issuer. Providing a text description and adding additional information is a customizable response package. ¶ [0047] (“merchant response to what cardholder stated”); ¶ [0144] (standardized/customizable reporting)).

Regarding Claim 6, Richey and Yuan disclose
The method of claim 5 and automatically generating a form response to the first payment dispute as explained above.
Richey further discloses
wherein automatically generating a customizable response package comprises automatically generating a customizable response package based upon predefined and stored preferences of the merchant.
(See at least ¶ [0063] where “For merchants or acquirers, the online dispute resolution system 10 allows them to state whether a credit was given. If the merchant or acquirer states that credit was given, the questionnaire displays the following fields for data entry including date credit processed, ARN, credit amount, and indication of whether or not a credit voucher, letter of intent to credit, or refund acknowledgment was given to the cardholder.” “To initiate a chargeback transaction, the user is prompted by the online dispute resolution system 10 to select one of the seven dispute groups noted above.” ¶ [0065]. ¶ [0062] (listing of seven disputed groups). The questionnaire is predefined and stored.)

Regarding Claim 7, Richey and Yuan disclose
The method of claim 5 and automatically generating a form response to the first payment dispute as explained above.
Richey further discloses
wherein automatically generating a customizable response package comprises automatically generating a customizable response package based upon predefined and stored product type and the information regarding the transaction.  
(Examiner interprets “product type” as “Services provided.” Spec., ¶ [0052]. See at least ¶  [0065], where “To initiate a chargeback transaction, … the user is [ ] prompted to select a dispute reason from a list of reason codes shown for the selected dispute group.” One of the reason codes is “non receipt of services.” Fig. 7, code “6A”; ¶ [0073]. “When a dispute reason of "non-receipt of services" is provided, the online dispute resolution system 10 questions the acquirer/merchant to determine if the service was provided. If it was, the following information is entered including: service date and description of the services provided.” ¶ [0075]. “Description of the services provided” and “service date” are information regarding the transaction.)



Regarding Claim 8, Richey discloses
A computer configured to access a storage device [VTRS], the computer comprising: 
The remaining limitations of Claim 8 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Richey and Yuan for the same rationale presented in Claim 1 supra.

Regarding Claims 9 and 12, Richey and Yuan disclose
The computer of claim 8, as explained above.
The remaining limitations of Claims 9 and 12 are not substantively different than those presented in Claims 2 and 5, respectively, and are therefore, rejected, mutatis mutandis, based on Richey and Yuan for the same rationale presented in Claims 2 and 5, respectively, supra.

Regarding Claim 10, Richey and Yuan disclose
The computer of claim 9 and computer-readable instructions further cause the computer to perform as explained above.
Richey further discloses
wherein the operations further comprise: in response to collecting, from the first payment processing party, dispute resolution information related to the first payment dispute, sending a notification to the merchant regarding the dispute resolution information related to the first payment dispute.  
(See at least Fig. 3a, step 66, and associated text ¶ [0114], where” At 66, the acquirer receives notification of an initiated dispute for the chargeback.” The notification occurs after the dispute information is collected in the “RFI” process of Fig. 2.)

Regarding Claims 13 and 14, Richey and Yuan disclose
The computer of claim 12, as explained above.
The remaining limitations of Claims 13 and 14 are not substantively different than those presented in Claims 6 and 7, respectively, and are therefore, rejected, mutatis mutandis, based on Richey and Yuan for the same rationale presented in Claims 6 and 7, respectively, supra.

Regarding Claim 15, Richey discloses
A computer program product comprising:
(See at least ¶ [0151].)
The remaining limitations of Claim 15 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Richey and Yuan for the same rationale presented in Claim 1 supra.

Regarding Claims 16 and 19, Richey and Yuan disclose
The computer program product of claim 15, as explained above.
The remaining limitations of Claims 16 and 19 are not substantively different than those presented in Claims 2 and 5, respectively, and are therefore, rejected, mutatis mutandis, based on Richey and Yuan for the same rationale presented in Claims 2 and 5, respectively, supra.

Regarding Claim 17, Richey and Yuan disclose
The computer program product of claim 16, as explained above.
The remaining limitations of Claim 17 are not substantively different than those presented in Claim 10 and are therefore, rejected, mutatis mutandis, based on Richey and Yuan for the same rationale presented in Claim 10 supra.

Regarding Claim 20, Richey and Yuan disclose
The computer program product of claim 19 as explained above.
The remaining limitations of Claim 20 are not substantively different than those presented in Claim 6 and are therefore, rejected, mutatis mutandis, based on Richey and Yuan for the same rationale presented in Claim 6 supra.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Richey and Yuan and further in view of Larko et al. (U.S. Pat. Pub. No. 2017/0330196) [“Larko”]

Regarding Claim 4, Richey and Yuan disclose
The method of claim 2 and analyzing the dispute resolution information related to the first payment dispute as explained above.

Richey does not disclose but Larko discloses:

wherein analyzing the dispute resolution information related to the first payment dispute further comprises: determining first characteristics [indicators] of the first payment dispute that were successful in resolving the first payment dispute [pre-chargeback network]; 
(Examiner interprets “success” as a disputed transaction resolved outside the pre-chargeback network directly with the merchant because it is successful in reducing costly chargebacks. Applicant has not acted as their own lexicographer in defining the claim term “success” with the required clarity, deliberateness, and precision. MPEP § 2111.01(IV). A keyword search of “success” in Applicant’s Specification identifies the claim term is not used except in the as-filed claims.
See at least ¶ [0025], where the dispute analyzer (“DA”) uses “machine learning methods to analyze dispute data to determine where to route the disputed message. … the DA computing device may identify particular data ("indicators") that are historically associated with disputed transactions that have been resolved by prechargeback network communication between a merchant and a cardholder.” “Dispute message factors 442 may be determined using natural language processing, and/or statistical methods, and/or other machine learning methods applied to historical pre-chargeback data 434.” ¶ [0056], ¶ [0057])

determining second characteristics [disputed message data 432] of the first payment dispute that were unsuccessful in resolving the first payment dispute; 
(Examiner interprets “unsuccessful” as a disputed transaction resolved using the chargeback network. Applicant has not acted as their own lexicographer in defining the claim term “unsuccessful” with the required clarity, deliberateness, and precision. MPEP § 2111.01(IV). A keyword search of “unsuccessful” in Applicant’s Specification identifies the claim term is not used except in the as-filed claims.
See at least ¶ [0057], where “DA computing device 416 applies dispute designation model 440 to dispute message data 432 to designate the transaction dispute associated with dispute message 420 as either a chargeback or a pre-chargeback.” Fig. 6.)

storing information regarding the first characteristics of the first payment dispute that were successful in resolving the first payment dispute and regarding the second characteristics that were unsuccessful in resolving the first payment dispute; and 
(See at least ¶ [0056] where “DA computing device 416 may contain one or more dispute designation models 440 and one or more set of dispute message factors 442.” “DA computing device 416 applies dispute designation model 440 to dispute message data 432 to designate the transaction dispute associated with dispute message 420 as either a chargeback or a prechargeback.” ¶ [0057]. The dispute designation model 440 and dispute designation factors 442 are stored in a database. Fig. 6. The models and factors inform routing the dispute to the prechargeback or charge back network, which is successful or unsuccessful.)

analyzing the information to identify procedural changes to improve success rates in resolving future payment disputes.  
(See at least ¶ [0025], where machine learning models are used to analyze historical dispute data to develop a model that “learn[s] to associate the phrase "don't recognize" with a high probability of pre-chargeback resolution and route applicable dispute messages through the pre-chargeback network for potential resolution. The improved routing improves future routing when a new dispute is initiated. ¶ [0056].)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to improve success rates in resolving future payment disputes in the manner claimed as explained in Larko, to the known invention of Richey, with the motivation to reduce dispute processing through the costly chargeback network. Larko, ¶ [0005].

Regarding Claim 11, Richey and Yuan disclose
The computer of claim 9 and analyzing the dispute resolution information related to the first payment dispute as explained above.

Richey does not disclose but Larko discloses:

determining first characteristics of the first payment dispute that were successful in resolving the first payment dispute; determining second characteristics of the first payment dispute that were unsuccessful in resolving the first payment dispute;
(These limitations are not substantially different than those presented in Claim 4 and are therefore, rejected similarly.)

combining the first characteristics of the first payment dispute with the second characteristics of the plurality of payment disputes associated with the merchant; 
(See at least ¶ [0056], where “DA computing device 416 applies dispute designation model 440 to dispute message data 432 to designate the transaction dispute associated with dispute message 420 as either a chargeback or a prechargeback.” The “combining” occurs because the dispute designation model, created from historical dispute data using machine leaning, is used with the “first payment dispute” to determine the routing. Fig. 5.)

displaying the first characteristics and the second characteristics.
(See at least ¶ [0025], “cardholders that dispute transactions because they don't recognize the merchant associated with the transaction may include the phrase "don't recognize" in the cardholder dispute data. If such disputes are often resolved by pre-chargeback network (successful) communication between the merchant and the cardholder, the DA computing device may learn to associate the phrase "don't recognize" with a high probability of pre-chargeback resolution and route applicable dispute messages through the pre-chargeback network for potential resolution.” Thus, messages that do not contain “don’t recognize” would be handled through the chargeback system (unsuccessful). “Merchant portal 318 displays at least one prechargeback message, including at least some of the dispute data, enabling merchant 310 to review new pre-chargeback message and updates to existing pre-chargebacks.” ¶ [0052]; ¶ [0059].
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 4 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 11.)

Regarding Claim 18, Richey and Yuan disclose
The computer program product of claim 16, the computer readable program code further comprising: 
The remaining limitations of Claim 18 is not substantively different than those presented in Claim 11 and are therefore, rejected, mutatis mutandis, based on Richey, Yuan, and Larko for the same rationale presented in Claim 11 supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 4:00, central standard time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES H MILLER/Examiner, Art Unit 3694